DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 15 are objected to because of the following informalities:  The word “pixilate” should read “pixelate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 5 and 14 recite “content type.”  It is unclear whether the type is, e.g., movie as opposed to TV show, or whether the type is, e.g., “violence, profanity, horror, grisly, etc.”  For the purposes of examination, the latter meaning is used.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 9-11, 14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Serce, US 9,607,656 B1 (hereinafter “Serce”).

As per claims 1, 10, and 18, Serce teaches:
enabling, by a processor of an electronic device, access to first media content (Serce 2:32, “Media content 100”); 
analyzing, by said processor, audio and video data of said first media content with respect to external data associated with said first media content (Serce 2:9-33), where the MPAA’s rating is an external source; 
identifying, by said processor based on results of said analyzing, specified attributes of said first media content (Serce 2:32-33, “Media content 100 may be rated R movie because it includes drug use, nudity, and sex”), where drug use, nudity, and sex are claimed attributes; 
assigning, by said processor based on said specified attributes, an overall rating value associated with said first media content (Serce 2:32-33, “Media content 100 may be rated R movie because it includes drug use, nudity, and sex”), where media content is assigned an overall R rating based on the attributes of drug use, nudity, and sex; 
defining, by said processor, micro-scenes of said first media content, wherein each said micro-scene comprises a plurality of audio/video frames of said first media content comprising similar content of said specified attributes (Serce 2:35-38, “For example, in media content 100, scene 105f ; 
assigning, by said processor based on said specified attributes, a micro-rating value for each micro-scene of said micro-scenes (Serce 2:42-43, “each of scenes 105a-g can be given a rating based on the content of the scene”; 2:59-60, “Scene 105f portrays a sex scene with clothes strewn upon the floor that is rated R.”); and 
storing within a database, by said processor, said first media content comprising said micro-scenes and each said micro-rating value (Serce 2:45-53), where media content 100 is stored along with ratings for scenes 105a-g such that the ratings can be used in determining to skip scenes.

As per claims 2, 11, and 19, the rejection of claims 1, 10, and 18 is incorporated, and Serce further teaches:
receiving, by said processor from a user, a request for viewing said first media content (Serce 6:10-44), where a viewer – a claimed user – requests playback of content; 
identifying, by said processor, said user (Serce 6:10-44), where a specific viewer is identified;
additionally analyzing, by said processor, each said micro-scene and each said micro-rating value with respect to a user profile of said user (Serce 6:10-44), where scenes are analyzed with respect to the preferences indicating what types of content are appropriate for playback; 
receiving, by said processor from said user, a selection for disabling access to specified micro-scenes of said micro-scenes (Serce 6:10-44), where the selection of intensity or frequency of types of content disables access to scenes designated with similar content indicators; 
executing, by said processor in response to said selection and based on results of said additionally analyzing, code associated with said disabling access to said specified micro-scenes of said micro-scenes (Serce 6:10-44), where playback of scenes designated with selected content indicators is disabled; and 
presenting, by said processor to said user via a GUI, said first media content without said specified micro-scenes (Serce 6:10-44), where a media content is played without scenes designated with selected content indicators.

As per claims 5 and 14, the rejection of claims 2 and 11 is incorporated, and Serce further teaches:
wherein said disabling access to said specified micro-scenes of said micro-scenes comprises: 
determining content types of said specified micro-scenes (Serce 5:24-32, “As one example, profanity, sexual language, and other types of dialogue can be determined by media server 210 by analyzing subtitles or closed caption text of media content 100 by recognizing key words or phrases. Image recognition algorithms can also be used by media server 210 to recognize that scenes include nudity, violence (e.g., by recognizing that a scene includes a gun, knife, etc.), drug use, or other types of content indicators.”); and 
removing based on said instructions, at least one micro-scene of said specified micro-scenes based on said content types with respect to said user profile (Serce 6:10-44), where a media content is played without scenes designated with selected content indicators.

As per claim 9, the rejection of claim 1 is incorporated, and Serce further teaches:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable code in the control hardware, said code being executed by the computer processor to implement: said enabling, said analyzing, said identifying, said assigning said overall rating value, said defining, said assigning said micro-rating value, and said storing (Serce 3:42-63), where the architecture is the support service.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Rakshit, US 2018/0227633 A1 (hereinafter “Rakshit”).

As per claims 3, 12, and 20, the rejection of claims 2, 11, and 19 is incorporated, and Serce further teaches:
wherein said disabling access to said specified micro-scenes of said micro-scenes comprises: 
presenting to said user, notifications indicating potential issues associated with viewing said specified micro-scenes (Serce 8:60-9:9), where the alert is the notification; 
receiving from said user, instructions associated with said notifications (Serce 8:60-9:9), where user input is received with respect to the alert; and 
disabling from presentation, by said processor based on said instructions, at least one micro-scene of said specified micro-scenes (Serce 8:60-9:9), where the scene is disabled from playback if the input does not unlock the scene.


pausing said first media content at locations of said specified micro-scenes.

The analogous and compatible art of Rakshit, however, teaches pausing playback before an upcoming objectionable scene to allow a viewer to choose whether to skip or unlock the scene (Rakshit ¶ 0070).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing 
 to combine the teachings of Rakshit with those of Serce to pause the playback of Serce when presenting the alert in order to allow the viewer more time to decide how to respond.

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Baughman et al., US 2020/0092610 A1 (hereinafter “Baughman”).

As per claims 4 and 13, the rejection of claims 2 and 11 is incorporated, but Serce does not explicitly teach:
wherein said disabling access to said specified micro-scenes of said micro-scenes comprises: 
providing based on additional user profiles, instructions for removing at least one micro- scene of said specified micro-scenes; and 
removing based on said instructions, at least one micro-scene of said specified micro-scenes.

The analogous and compatible art of Baughman, however, teaches that individual viewers may have their own user profile that specify what content they are comfortable viewing (Baughman ¶ 0080).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing 
 to combine the teachings of Baughman with those of Serce to have additional user profiles for each viewer such that different viewers can use the same playback device to watch content appropriate to what they consider appropriate for themselves.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Gattis et al., US 2017/0272818 A1 (hereinafter “Gattis”).

As per claims 6 and 15, the rejection of claims 2 and 11 is incorporated, and Serce teaches:
wherein said disabling access to said specified micro-scenes is enabled via execution video scene skipping actions (Serce 6:10-44), where scenes are skipped.

Serce, however, does not teach:
wherein said disabling access to said specified micro-scenes is enabled via execution of actions selected from the group consisting of audio muting actions, video scene skipping actions, video scene blurring actions, and video pixilating actions.

The analogous and compatible art of Gattis, however, teaches modifying playback of content to remove objectionable content by muting, skipping, blurring, or pixelating (Gattis ¶ 0025).

 to combine the teachings of Gattis with those of Serce to expand the scene skipping of Serce to include muting, blurring, or pixelating as in Gattis in order to provide more flexibility in presenting the media content.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Pearce et al., US 2020/0169787 A1 (hereinafter “Pearce”).

As per claims 7 and 16, the rejection of claims 1 and 10 is incorporated, but Serce does not teach:
wherein said external data comprises social media data of said user.

The analogous and compatible art of Pearce, however, teaches determining that a movie has sexually explicit content by analyzing social media data (Pearce ¶ 0003-05).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Serce to incorporate social media as in Pearce to determine that, e.g., a particular movie contains sexual content as indicated by social media data of the user’s social network.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Serce, US 9,607,656 B1 (hereinafter “Serce”), in view of Allen et al., US 2014/0255004 A1 (hereinafter “Allen”).

As per claims 8 and 17, the rejection of claims 1 and 10 is incorporated, but Serce does not teach:
analyzing, by said processor, subtitle data of said first media content with respect to said external data associated with said first media content, wherein said identifying said specified attributes is further based on results of said analyzing said subtitle data.

The analogous and compatible art of Allen, however, teaches analyzing subtitles to determine if media content contains violence, sexual content, etc. (Allen ¶ 0030).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Allen with those of Serce to analyze subtitles of media content to determine attributes of the content such as violence, sexual content, and inappropriate language, to supplement the MPAA ratings of Serce in order to determine what, specifically, is objectionable about the content.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159